PD-0518-15 & PD-0519-15
                    PD-0518&0519-15                                    COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 5/4/2015 10:59:08 AM
                                                                          Accepted 5/4/2015 3:38:14 PM
                                      In the                                             ABEL ACOSTA
                                                                                                 CLERK
                        Court of Criminal Appeals of Texas


                 Cause No. 14-14-00521-CR & 14-14-00522-CR
                                       In the
               Court of Appeals for the Fourteenth District of Texas
                                    at Houston


                            GARY ISHMAEL BOLIN
                                  Appellant

May 4, 2015                              v.

                             THE STATE OF TEXAS
                                   Appellee


        MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                     DISCRETIONARY REVIEW


 Pursuant to Rules 68.2(c), 10.5(b) and 9.3(b) Appellant respectfully requests this
 Court to grant this motion for extension of time to file Appellant’s Petition for
 Discretionary Review, and offers the following facts in support of this request:

    1. Appellant’s conviction was affirmed in the Court of Appeals for the
       Fourteenth District of Texas on March 19, 2015. No motion for rehearing
       was filed.

    2. Appellant’s Petition For Discretionary Review was due on April 20, 2015.

    3. No previous extension has been requested. The undersigned attorney is
       responsible for several other appeals and needed additional time to prepare
       a petition.

    4. The undersigned respectfully requests an extension for 30 days until
       Wednesday, May 20, 2015, to file his Petition for Discretionary Review
       which will be filed under separate cover.
Appellant respectfully prays this Honorable Court grant his motion for extension

of time to file his petition for discretionary review.



                                                   Respectfully submitted,

                                                   /s/ Casey Garrett



                                                          Casey Garrett
                                                          1214 Heights Boulevard
                                                          Houston, Texas 77008
                                                          (713) 228-3800
                                                          Texas Bar No. 00787197




                                           2
                          CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been served

through the e-file system to the following recipient:

Harris County Office of the District Attorney
Appellate Division
1201 Franklin, Suite 600
Houston, Texas 77002



                                                        /s/ Casey Garrett

                                                        Casey Garrett
                                                        1214 Heights Boulevard
                                                        Houston, Texas 77008
                                                        (713) 228-3800
                                                        Texas Bar No. 00787197




                                          3